Citation Nr: 0719293	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  03-35 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a compensable disability rating for labral 
tear, left shoulder (non-dominant) from May 1, 2001 to April 
7, 2004.  

2.  Entitlement to a disability rating greater than 10 
percent for labral tear, left shoulder (non-dominant) 
beginning January 26, 2005.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1996 to April 2001 
and again from April 2004 to January 2005. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia which granted service connection for labral 
tear, left shoulder (non-dominant) and assigned a non-
compensable rating from May 1, 2001.  The veteran disagreed 
with the noncompensable rating assigned.  In approximately 
February 2003 the veteran's claims folder was transferred to 
the RO in Denver, Colorado.    

By rating decision dated in October 2006, the RO increased 
the veteran's disability rating for the left shoulder from 
noncompensable to 10 percent with an effective date of 
January 26, 2005.  Where a veteran has filed a notice of 
disagreement (NOD) as to the assignment of a disability 
evaluation, a subsequent rating decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the pending appeal.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).  Thus, the veteran's left shoulder increased 
rating claims, both prior to and beginning January 26, 2005, 
remain before the Board.  

FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The veteran is right-handed, and his left arm is his 
minor extremity.  

3.  From May 1, 2001 to April 7, 2004, the veteran's left 
shoulder disorder was manifested by mild discomfort on 
extreme range of motion.  

4.  Since January 26, 2005, the veteran's left shoulder 
disorder has manifested itself by pain on extremes of range 
of motion.  
CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
labral tear, left shoulder (non-dominant) from May 1, 2001 to 
April 7, 2004, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including §§ 4.1, 4.3, 4.7, 
4.71A, Diagnostic Code 5201 (2006).

2.  The criteria for a disability rating disability greater 
than 10 percent for labral tear, left shoulder (non-dominant) 
beginning January 26, 2005, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 
4.1, 4.3, 4.7, 4.71A, Diagnostic Code 5201-5024 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's assertions that he is 
entitled to an increased disability rating for his service-
connected left shoulder disability.  In support of his 
assertions, the veteran has submitted numerous statements 
from fellow service buddies regarding his left shoulder 
symptomatology and has undergone multiple VA examinations.

A brief review of the history of this appeal is as follows.  
Service medical records show that the veteran injured his 
left shoulder while playing football in January 2001.  A 
Magnetic Resonance Imaging (MRI) scan noted a probable labral 
tear.  The veteran was later discharged from service for the 
first time in April 2001.   

Immediately after his discharge from service, the veteran 
submitted an original claim for service connection for a left 
shoulder disorder in May 2001.  In September 2001 the RO 
granted service connection for labral tear, left shoulder 
(non-dominant) and granted a non-compensable disability 
rating from May 1, 2001, the day after the veteran's 
discharge from service.  The veteran perfected an appeal on 
the initial rating assigned and in April 2004 the veteran 
went back into active duty but noted that he wished to 
continue his appeal.  After the veteran's second period of 
service from April 2004 to January 2005 the veteran's left 
shoulder was reexamined and in October 2006 the RO increased 
the veteran's left shoulder disability rating to 10 percent 
from January 26, 2005, the day after the conclusion of the 
veteran's second period of service.    

Veterans Claims Assistance Act of 2000

Before proceeding with an analysis of this appeal, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant provide any evidence in his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  
VCAA notice should be provided to the claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004).  

Review of the claims folder reveals compliance with the VCAA.  
In a July 2001 letter, the veteran was informed of the VCAA, 
including his and VA's respective duties for obtaining 
evidence.  After service connection for the left shoulder was 
granted, the veteran was sent a subsequent letter sent in 
January 2004 which explained the requirements for 
establishing entitlement to an increased rating (i.e., that 
the veteran must submit evidence that his left shoulder 
disability has gotten worse).  The January 2004 letter urged 
the veteran to submit medical records and/or personal 
statements showing an increase in his disability.  The letter 
also explained that VA would obtain any VA records, as well 
as any other records, if the appellant provided sufficient 
information to request them.    

In Pelegrini v. Principi, the U.S. Court of Appeals for 
Veterans Claims (Court) held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
July 2001 letter was sent prior to the initial adjudication 
in this appeal in August 2002.  While the July 2001 letter 
did not explain what was required to obtain an increased 
rating the issue at that time was service connection and not 
increased rating.  Regardless, any deficiency in the July 
2001 letter was cured by the January 2004 letter, which was 
followed by an adjudication of the claim on appeal in 
supplemental statements of the case (SSOCs) dated in 
September 2005 and October 2006.  Therefore, the Board finds 
that the requirements for pre-adjudicatory notice were 
satisfied.  

It is unclear from the record whether the veteran was 
explicitly asked to provide "any evidence in [his] 
possession that pertains" to his claim.  See 38 C.F.R. 
§ 3.159(b)(1).  Nevertheless, as a practical matter the Board 
finds that he has been notified of the need to provide such 
evidence, for the following reasons.  The June July 2001 and 
January 2004 letters informed the veteran that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to the RO.  
Moreover, the October 2003 statement of the case (SOC) 
contains the complete text of § 3.159.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (1996), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  The requirements in Dingess were 
satisfied by a letter sent in March 2006.  .   

In short, the Board finds that the duty to notify the veteran 
as to the evidence needed to substantiate his claim was 
satisfied, and the Board must now examine whether the duty to 
assist was satisfied.  For claims concerning disability 
ratings, the duty to assist includes obtaining relevant 
records and obtaining an examination if necessary.  38 C.F.R. 
§ 3.159(c).  In the present case, the claims folder contains 
all medical records from the veteran's first period of 
service (May 1996 to April 2001).  However, the service 
medical records from the veteran's second period of service 
(April 2004 to January 2005) are unavailable for review.  A 
March 2007 Formal Finding from the RO shows the numerous 
attempts made to obtain these records.  Nonetheless, because 
this is an increased rating claim the more pertinent evidence 
is a VA examination report.   

The veteran has been afforded numerous VA examinations, most 
recently in September 2006.  In his November 2003 VA Form 9 
the veteran reported that his left shoulder disability had 
worsened since his initial September 2001 examination, 
however, he was subsequently provided with two more 
examinations in March 2005 and September 2006.  

Since the last supplemental statement of the case, the 
veteran has submitted additional physical therapy records 
from the Naval Special Warfare Group One Logistics Support 
Rehabilitation Clinic dated in October and November 2004 
(during the veteran's second period of service) and April 
2007 (after the second period of service).  Since the veteran 
is not entitled to disability compensation during active duty 
the October and November 2004 reports are not pertinent.  
Also, since the April 2007 report concerns the right shoulder 
and not the left, this report is not pertinent either.  



The veteran has not identified any other outstanding evidence 
to be obtained, and the record does not reflect any 
outstanding evidence.  Accordingly, the Board finds that VA 
has satisfied its duty to notify and to assist pursuant to 
the VCAA, see 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 
and the Board will proceed with an analysis of this appeal.

Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  The governing regulations provide that the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  A 
request for an increased rating is to be reviewed in light of 
the entire relevant medical history.  See generally 38 C.F.R. 
§ 4.1.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  38 C.F.R. 
§ 4.45.  Painful motion is an important factor to consider in 
a joint with arthritis.  38 C.F.R. § 4.59.

Review of the present case reveals that in an August 2002 
rating decision the veteran was assigned a noncompensable 
disability rating for labral tear, left shoulder (non-
dominant) from May 1, 2001.  That rating was assigned under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5201 which looks to 
limitation of motion for the assignment of a rating.  
Limitation of motion at shoulder level, or midway between the 
side and shoulder level warrants a 20 percent for both the 
major and minor arms.  A 20 percent evaluation (minor) is 
also in order with limitation of the arm midway between side 
and shoulder level.  A 30 percent evaluation (minor) is in 
order with limitation of the arm to 25 degrees from the side.  
If there are x-ray findings of degenerative arthritis, such 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, DC 5003.  
  
As noted above, at the time of the August 2002 rating 
decision that assigned a noncompensable disability rating, 
the veteran's left shoulder was rated under 38 C.F.R. 
§ 4.71a, DC 5201 which looks to limitation of motion for the 
assignment of a rating.  Currently, the veteran's left 
shoulder disorder is rated under both DC 5201 and DC 5024 
(tenosynovitis).  Diseases rated under 38 C.F.R. § 4.71a, DC 
5024 are rated on the basis of limitation of motion of the 
body part affected as degenerative arthritis.  

Looking to other related diagnostic codes, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5203, for the minor extremity, a 20 
percent rating is assigned for favorable ankylosis of the 
scapulohumeral articulation with abduction to 60 degrees.  A 
30 percent rating is assigned for intermediate ankylosis 
between favorable and unfavorable, and a 40 percent rating is 
assigned with unfavorable ankylosis and abduction limited to 
25 degrees from the side.  

Under 38 C.F.R. § 4.71a, DC 5202 (impairment of the humerus), 
a 20 percent rating is assigned for the minor arm if there is 
malunion of the humerus with marked deformity, with findings 
of moderate deformity, with recurrent dislocation of the 
scapulohumeral joint with infrequent episodes and guarding 
movement at only the shoulder level, or with frequent 
episodes and guarding of all arm movements warrants.  A 40 
percent rating is assigned if there is evidence of fibrous 
union of the humerus.  A 50 percent rating requires evidence 
of nonunion of the humerus (false flail joint), and a 70 
percent rating is assigned for evidence of loss of the head 
of the humerus (flail shoulder).

Under 38 C.F.R. § 4.71a, DC 5203 (impairment of the clavicle 
or scapula), nonunion of the clavicle or scapula (minor) with 
loose movement warrants a 20 percent rating. Dislocation of 
the clavicle or scapula also warrants a 20 percent rating.  
Impairment of the clavicle or scapula may also be evaluated 
based upon impairment of function of the contiguous joint.  

Also, evaluation of a service-connected disability involving 
a joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R.  
§ 4.45.  

The Court has held that unlike in claims for increased 
ratings, "staged ratings" or separate ratings for separate 
periods of time may be assigned based on the facts found 
following the initial grant of service connection.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  In this case, the RO 
issued a rating decision in August 2002 which granted service 
connection for labral tear, left shoulder (non-dominant) and 
assigned a noncompensable evaluation.  The veteran appealed 
the noncompensable rating initially assigned.  Hence, the 
issue of the proper evaluation to be assigned the veteran's 
left shoulder disorder from the time period beginning with 
the grant of original service connection is now before the 
Board, pursuant to the Court's holding in Fenderson.

In addition, the Board notes that while the veteran's 
service-connected left shoulder disorder was initially 
assigned a noncompensable evaluation, the veteran was 
subsequently assigned a 10 percent rating from January 26, 
2005 in an October 2006 rating decision.

There are two periods of time at issue here: 1) from May 1, 
2001 to April 7, 2004, when the veteran's left shoulder 
disorder was evaluated as noncompensably disabling; and, 2) 
from January 26, 2005 to the present, while the veteran's 
left shoulder disorder was evaluated as 10 percent disabling.  
The Board will consider the proper evaluation to be assigned 
for both time periods, pursuant to the Court's holding in 
Fenderson.

1.	From May 1, 2001 to April 7, 2004

Evidence relevant to the severity of the veteran's left 
shoulder disorder from May 1, 2001 to April 7, 2004 includes 
a VA examination dated in September 2001.  During this 
examination the veteran stated that he first injured his left 
shoulder during physical training in October 2000.  He stated 
that he experienced increased discomfort and pain in his left 
shoulder until February 2001 when an MRI was done.  This MRI 
did not show any evidence of rotator cuff tear but noted a 
probable labral tear as well as the possibility of a SLAP-II 
lesion component.  The veteran was reportedly treated with 
physical therapy and no surgery was indicated. 

Since separation from service the veteran reported discomfort 
in his left shoulder every couple of weeks, particularly when 
sleeping on the left shoulder or doing a lot of lifting.  He 
complained of pain and weakness of the left shoulder with 
fatigue and lack of endurance, but no locking or instability.  
The veteran stated that for the last three weeks he had also 
been noticing pain in the left lateral latissimus dorsi over 
the posterior axillary area, approximately T8-T9, which had 
been decreasing, initially starting as a stabbing pain which 
is worse with movement and presently becomes more of a dull 
ache without any radiation.  

On physical examination the examiner stated that there was no 
heat, redness, swelling, or effusion.  Range of motion of the 
shoulders was normal bilaterally with flexion of 0 to 180 
degrees, abduction of 0 to 180 degrees, external rotation of 
0 to 90 degrees, and internal rotation of 0 to 90 degrees 
with a mild discomfort elicited on the left shoulder from 70 
to 90 degrees and internal rotation.  An X-ray of the left 
shoulder revealed normal mineralization with well maintained 
joint spaces.  No soft tissue calcifications were seen.  The 
diagnosis was a mild left shoulder impingement.  

Also of record is a VA MRI report dated in November 2004.  
This report shows that the acromioclavicular joint is normal 
with mild amount of subacromion/subdeltoid fluid identified.  
The rotator cuff demonstrated mild increased T2 signal at the 
greater tuberosity consistent with mild tendinopathy of the 
supraspinatus.  The infraspinatus was normal.  The 
subscapularis demonstrated mild increased signal at its 
tendinous insertion consistent with mild tendinopathy.  The 
remainder of the rotator cuff was normal.  The labrum was 
intact without abnormality identified.  Surrounding 
structures were otherwise unremarkable.  The impression was 
mild tendinosis of the subscapularis and supraspinatus in an 
otherwise unremarkable left shoulder MRI.  

The Board has carefully reviewed all the evidence of record, 
but finds that the preponderance of the evidence is against 
assigning a compensable rating for the period of time from 
May 1, 2001 to April 7, 2004.  From May 1, 2001 to April 7, 
2004, there was no evidence that the veteran had any 
limitation of motion.  During the September 2001 VA 
examination the veteran's range of motion of the left 
shoulder was normal with flexion of 0 to 180 degrees, 
abduction of 0 to 180 degrees, external rotation of 0 to 90 
degrees, and internal rotation of 0 to 90 degrees with a mild 
discomfort elicited from 70 to 90 degrees on internal 
rotation.  Therefore, there is no basis for a higher 
schedular rating under either DC 5200, 5201, 5202, or 5203 
for the time period at issue.  

The Board also considered whether a higher rating was 
warranted from May 1, 2001 to April 7, 2004, based on 
findings of pain and functional loss.  Although the veteran 
experienced a mild discomfort from 70 to 90 degrees on 
internal rotation this discomfort was notably mild and does 
not rise to the level of functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under Deluca.  

In short, the Board finds that from May 1, 2001 to April 7, 
2004, the veteran's left shoulder disability was properly 
rated as noncompensably disabling, and the preponderance of 
the evidence is against a higher rating. 
  
2.	Beginning January 26, 2005

Evidence relevant to the severity of the veteran's left 
shoulder disorder beginning January 26, 2005 includes VA 
examination reports dated in March 2005 and September 2006.  
In March 2005 the veteran reiterated his earlier history of 
injuring his left shoulder during physical training in 2000.  
He complained of pain on 60 percent of the days which is 
related to physical activity.  He can work overhead for only 
a short period of time and can only lie on the left shoulder 
for a few hours.  

Upon physical examination, the examiner noted that the left 
shoulder was nontender to palpation and there was no atrophy 
of the shoulder girdle.  Abduction and forward flexion were 0 
to 180 degrees and internal and external rotation was 0 to 90 
degrees.  The veteran could reportedly do these motions 
repetitively and without difficulty with two pound 
resistance.  X-ray examination revealed no fracture or 
dislocation and no degenerative changes.  The impression was 
rotator cuff tear left shoulder as described.  

In September 2006 the veteran was reexamined.  At that time 
the veteran reported that following military service, he 
worked as an air martial for about three years but resigned 
in April 2005 because he could not do the work.  He 
complained of pain to the left shoulder when he was doing the 
training for arresting people as well as physical exertion.  
Sitting in the airplane for more than 2 hours made his left 
shoulder uncomfortable.  He changed his occupation to a 
salesman and now the left shoulder does not affect his work.  
He does not wear a brace and has not had surgery to the 
shoulder.  He complained of pain with exertion only.  He 
denied any flare up because he had learned to avoid 
activities that would aggravate his left shoulder.  He avoids 
playing sports and overhead reaching.  

Upon physical examination, the examiner noted that there was 
no atrophy of the muscles or tenderness.  Active range of 
motion was as follows:  elevation to 120 degrees with no 
pain; abduction to 110 degrees with pain at the end of the 
motion; internal rotation to 90 degrees with no pain; and, 
external rotation to 90 degrees with no associated pain.  
Following repeated testing and with the use of 5 pounds 
weight, the veteran evidenced painful motion mainly at the 
end of abduction at 110 degrees with no impaired endurance, 
no weakened movement, and no instability.  The diagnosis was 
left shoulder status post injury with history of labral tear 
by MRI, limited motion and normal X-ray. 

Regarding Deluca, the examiner noted that there was no change 
in active or passive range of motion during repeat testing 
against resistance, and no additional loss of range of motion 
was recommended for the left shoulder due to painful motion, 
weakness, impaired endurance, instability, and acute flares.  

The Board has carefully reviewed all the evidence of record, 
but finds that the preponderance of the evidence is against 
assigning a disability rating greater than 10 percent for the 
period of time beginning January 26, 2005.  Beginning January 
26, 2005, there is no evidence that the veteran has any 
significant limitation of motion.  During the March 2005 VA 
examination the veteran's range of motion of the left 
shoulder was completely normal, even with a two pound weight.  
While the September 2006 VA examination report shows some 
limitation of motion it does not rise to the level of 
limitation of motion at shoulder level which is what is 
required for a 20 percent rating under DC 5201.  Therefore, 
there is no basis for a higher schedular rating under either 
DC 5200, 5201, 5202, or 5203 for the period of time beginning 
January 26, 2005.  

The Board also considered whether a higher rating was 
warranted beginning January 26, 2005, based on findings of 
pain and functional loss.  However, it appears that the 
veteran is already receiving a 10 percent rating for pain 
under Deluca.  While the Board questions whether this 10 
percent rating for painful motion is appropriate given the 
September 2006 VA examiner's opinion regarding DeLuca, the 
Board will not disturb it.  Thus, 10 percent is the highest 
possible disability rating for the veteran's left shoulder 
disorder.  




ORDER

A compensable disability rating for labral tear, left 
shoulder (non-dominant) from May 1, 2001 to April 7, 2004 is 
denied.

A disability rating greater than 10 percent for labral tear, 
left shoulder (non-dominant) from the period of time 
beginning January 26, 2005, is denied.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


